Title: To James Madison from Rufus King, 29 December 1801
From: King, Rufus
To: Madison, James


No. 46.
Sir,
London Decem. 29. 1801.
Some Time since Mr. Balan, the Prussian chargé d’affaires requested me to forward two Letters to Mr. Polaske and Mr. Schultze, the Prussian Consuls at Philadelphia and Baltimore, and at the same time desired me in the name of his Court to inform you that both these Officers had been dismissed. I suggested to him that as this Communication might become the ground of an Act of our Government, recalling its Exequatur to these Consuls it would be proper that it should be made in a more authentic shape, and that it might prevent misapprehensions, if the cause of their dismission should likewise be mentioned. He acquiesced in this observation, and sent me a Note, the copy whereof is annexed, together with the two Letters, which are herewith enclosed. With perfect respect and Esteem, I have the honour to be Sir, Your ob. and faithful servant
Rufus King
 

   RC and enclosure (DNA: RG 59, DD, Great Britain, vol. 9); letterbook copy and copy of enclosure (NHi: Rufus King Papers, vol. 54). RC in a clerk’s hand, signed by King. For enclosure, see n. 1.


   The 22 Dec. 1801 note from Balan to King (1 p., in French) stated that Schultze was removed because of his insolvency. No reason was given for Paleske’s dismissal. JM announced on 15 Apr. 1802 that Charles Godfrey Paleske and Johann Ernst Christian Schultze had returned their exequaturs and ceased their official functions (National Intelligencer, 18 Apr. 1802).

